Exhibit 10.2

First Amendment to Credit Agreement

This First Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of December 9, 2016, by and among The Tile Shop, LLC, a Delaware limited
liability company (the “Company”), Tile Shop Lending, Inc., a Delaware
corporation (“Tile Shop Lending” and together with the Company, the
“Borrowers”), Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”), the
other Guarantors party hereto, the Lenders party hereto, and Fifth Third Bank,
as Administrative Agent and L/C Issuer.

Recitals:

A.The Borrowers, Holdings, the Guarantors party thereto, the Lenders party
thereto, and Fifth Third Bank, as Administrative Agent and L/C Issuer, are party
to a Credit Agreement dated as of June 2, 2015 (as amended, modified, restated,
or supplemented from time to time, the “Credit Agreement”).

B.The Borrowers have requested that certain amendments be made to the Credit
Agreement to permit The Tile Shop of Oklahoma, LLC to enter into the 2016 New
Markets Tax Credit Financing (as hereinafter defined) in order to expand the
Oklahoma Distribution Center, and the Administrative Agent and the Required
Lenders have agreed to such requests on the terms and conditions set forth in
this Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.Incorporation of Recitals; Defined Terms.  The Borrowers acknowledge
that the Recitals set forth above are true and correct.  This Amendment shall
constitute a Loan Document, and the Recitals shall be construed as part of this
Amendment.  Each capitalized term used but not otherwise defined herein,
including capitalized terms used in the introductory paragraph hereof and the
Recitals, has the meaning assigned to it in the Credit Agreement. 

Section 2.Amendments to Credit Agreement. 

Upon satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be and hereby is amended as follows:

2.1The following definitions appearing in Section 1.01 of the Credit Agreement
are amended and restated in their entirety to read as follows:

“New Markets Tax Credit Financing” means, collectively, the 2013 New Markets Tax
Credit Financing and the 2016 New Markets Tax Credit Financing.

“New Markets Tax Credit Financing Documents” means, collectively, the 2013 New
Markets Tax Credit Financing Documents and the 2016 New Markets Tax Credit
Financing Documents.

“New Markets Tax Credit Investments” means, collectively, the 2013 New Markets
Tax Credit Investments and the 2016 New Markets Tax Credit Investments.

“New Markets Tax Credit Loans” means, collectively, the 2013 New Markets Tax
Credit Loans and the 2016 New Markets Tax Credit Loans.

2.2.Section 1.01 of the Credit Agreement is further amended to add the following
new defined terms in their appropriate alphabetical position, which new defined
terms shall read as follows:





--------------------------------------------------------------------------------

 

“2013 New Markets Tax Credit Financing” means, collectively, (a) the
acquisition, construction and equipping of the Oklahoma Distribution Center by
The Tile Shop of Oklahoma, using the proceeds of the 2013 New Markets Tax Credit
Loans, (b) the 2013 New Markets Tax Credit Investments, (c) interest payments
and scheduled amortization payments by The Tile Shop of Oklahoma on the 2013 New
Markets Tax Credit Loans, and (d) the unsecured Guarantee of the 2013 New
Markets Tax Credit Loans and certain other obligations of The Tile Shop of
Oklahoma by the Company and Holdings.

“2013 New Markets Tax Credit Financing Documents” means any agreement or
instrument entered into by or on behalf of any Loan Party in connection with the
2013 New Markets Tax Credit Financing, all in form and substance acceptable to
the Administrative Agent, and each dated or dated as of July 24, 2013, and as
amended as permitted under Section 7.17.

“2013 New Markets Tax Credit Investments” means, collectively, the Investments
in the form of secured loans from Tile Shop Lending to (a) Chase NMTC The Tile
Shop of Oklahoma Investment Fund, LLC in a principal amount not to exceed
$8,160,100 and (b) Tile Shop Investment Fund, LLC in a principal amount not to
exceed $5,015,600.

“2013 New Markets Tax Credit Loans” means, collectively, the loans to The Tile
Shop of Oklahoma to provide funding for the financing of the Oklahoma
Distribution Center from (a) REI New Markets Investment, LLC in a principal
amount not to exceed $7,000,000, (b) CNMC Sub-CDE 23, LLC in a principal amount
not to exceed $2,000,000, and (c) MF Tile Shop LLC in a principal amount not to
exceed $9,000,000.

“2016 New Markets Tax Credit Financing” means, collectively, (a) the renovation,
development and expansion of the Oklahoma Distribution Center by The Tile Shop
of Oklahoma, and the equipping and construction related thereto, using the
proceeds of the  2016 New Markets Tax Credit Loans, (b) the 2016 New Markets Tax
Credit Investments, (c) interest payments and scheduled amortization payments by
The Tile Shop of Oklahoma on the 2016 New Markets Tax Credit Loans, (d) the
unsecured Guarantee of the 2016 New Markets Tax Credit Loans and certain other
obligations of The Tile Shop of Oklahoma by the Company and Holdings and (e)
after the closing of the 2016 New Markets Tax Credit Loans and the 2016 New
Markets Tax Credit Investments, the release by REI Subsidiary CDE 9, LLC of a
debt service reserve of The Tile Shop of Oklahoma as collateral in exchange for
The Tile Shop of Oklahoma executing a mortgage in favor of REI Subsidiary CDE 9,
LLC on the northern parcel of the real estate on which the Oklahoma Distribution
Center is located.

“2016 New Markets Tax Credit Financing Documents” means (a) any agreement or
instrument entered into by or on behalf of any Loan Party to effectuate the
transactions contemplated in clauses (a)-(d) of the definition of 2016 New
Markets Tax Credit Financing, all in form and substance acceptable to the
Administrative Agent, and each dated or dated as of December 12, 2016, and as
amended as permitted under Section 7.17, and (b) any agreement or instrument
entered into by or on behalf of any Loan Party to effectuate the transactions
contemplated in clause (e) of the definition of 2016 New Markets Tax Credit
Financing, which will be dated after December 12, 2016, and as amended as
permitted under Section 7.17.

“2016 New Markets Tax Credit Investment” means the Investment in the form of a
secured loan from Tile Shop Lending to Twain Investment Fund 192, LLC in a
principal amount not to exceed $6,683,250.

“2016 New Markets Tax Credit Loans” means, collectively, the loans to The Tile
Shop of Oklahoma to provide financing for the renovation, development and
expansion of the Oklahoma Distribution Center, and the equipping and
construction related thereto, from REI Subsidiary CDE 9, LLC in a principal
amount not to exceed $9,215,000.

2.3Clause (f) of Section 6.02 of the Credit Agreement is amended and restated in
its entirety to read as follows:





--------------------------------------------------------------------------------

 

(f) promptly after the same are available and delivered to the required
recipients thereof, copies of each report or financial statement delivered to
(i) MF Tile Shop LLC, CNMC Sub‑CDE 23, LLC or REI New Markets Investment, LLC in
connection with the 2013 New Markets Tax Credit Financing and (ii) REI
Subsidiary CDE 9, LLC in connection with the 2016 New Markets Tax Credit
Financing.

2.4Section 6.07 of the Credit Agreement is amended by inserting the following
phrase at the end of such section to read in its entirety as follows:

, including flood insurance on each Mortgaged Property that is located in a
special flood hazard area, from such providers, on such terms and in such
amounts as required by the Flood Disaster Protection Act or as otherwise
required by the Lenders.

2.5Clause (a)(vii) of Section 6.12 of the Credit Agreement is amended by
inserting the following proviso immediately before “; and” to read in its
entirety as follows:

; provided, however, no such Mortgage shall be recorded unless (x) the Borrower
or the Administrative Agent has provided prior written notice thereof to the
Lenders and (y) the Administrative Agent has received confirmation from each
Lender that its respective flood insurance due diligence and flood insurance
compliance, if any, has been completed with respect to the prospective Mortgaged
Property

2.6Clause (b) of Section 6.12 of the Credit Agreement is amended by inserting
the following proviso at the end of such clause to read in its entirety as
follows:

; provided, however, no such Mortgage shall be recorded unless (i) the Borrower
or the Administrative Agent has provided prior written notice thereof to the
Lenders and (ii) the Administrative Agent has received confirmation from each
Lender that its respective flood insurance due diligence and flood insurance
compliance, if any, has been completed with respect to the prospective Mortgaged
Property.

2.7Clause (k) of Section 7.01 of the Credit Agreement is amended and restated in
its entirety to read as follows:

(k) (i) a mortgage Lien on the southern parcel of the Oklahoma Distribution
Center in favor of REI Subsidiary CDE 9, LLC securing Indebtedness permitted by
Section 7.03(h)(ii) and (ii) a mortgage Lien on the northern parcel of the
Oklahoma Distribution Center in favor of REI Subsidiary CDE 9, LLC securing
Indebtedness permitted by Section 7.03(h)(ii) as contemplated in clause (e) of
the definition of 2016 New Markets Tax Credit Financing; and

2.8Clause (h) of Section 7.03 of the Credit Agreement is amended and restated in
its entirety to read as follows:

(h) (i) Indebtedness of The Tile Shop of Oklahoma in connection with the 2013
New Markets Tax Credit Financing in an aggregate principal amount not to exceed
$18,000,000, (ii) Indebtedness of The Tile Shop of Oklahoma in connection with
the 2016 New Markets Tax Credit Financing in an aggregate principal amount not
to exceed $9,215,000, (iii) the Guarantee of Indebtedness permitted by clauses
(i) and (ii) by each of the Company and Holdings, (iv) the Guarantee of certain
obligations of The Tile Shop of Oklahoma in favor of U.S. Bancorp Community
Development Corporation in connection with the 2013 New Markets Tax Credit
Financing and the 2016 New Markets Tax Credit Financing by each of the Company,
Holdings, Tile Shop Lending and The Tile Shop of Oklahoma, (v) the Guarantee of
certain obligations of The Tile Shop of Oklahoma in favor of CNMC Sub-CDE 23,
LLC and MF Tile Shop, LLC in connection with the 2013 New Markets Tax Credit
Financing by each of Company and Holdings, and (vi) the Guarantee of certain
obligations of The Tile Shop of Oklahoma in favor of JPMorgan Chase Bank, N.A.,
in connection with the 2013 New Markets Tax Credit Financing by The Tile Shop of
Oklahoma and the Company.





--------------------------------------------------------------------------------

 

2.9The last paragraph of Section 10.01 of the Credit Agreement is amended by
inserting the following proviso at the end of such paragraph to read in its
entirety as follows:

;  provided, however, that each amendment that adds one or more additional
revolving credit or term loan facilities, or extends the Maturity Date, shall be
subject to confirmation from each applicable Lender that the flood insurance due
diligence and flood insurance compliance covenants set forth in Sections 6.07
and 6.12 have been satisfied.

2.10Paragraph 8 of Schedule 1.01 of the Credit Agreement is amended and restated
in its entirety to read as follows:

8.A flood determination report for the Mortgaged Property prepared for the
Administrative Agent by a flood determination company selected by the
Administrative Agent stating whether or not any portion of such real property is
in a federally designated flood hazard area, and, if any improvements thereon
are in a federally designated flood hazard are, evidence of the maintenance of
flood insurance from such providers, on such terms and in such amounts as
required by the Flood Disaster Protection Act or as otherwise required by the
Lenders.

Section 3.Conditions Precedent to Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

3.1.The Borrowers, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed and delivered this Amendment.

3.2.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.

Section 4.Affirmation of Guarantors.  Each Guarantor hereby confirms that, after
giving effect to this Amendment, each Loan Document to which such Guarantor is a
party continues in full force and effect and is the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.  Each Borrower
and each Guarantor acknowledge and agree that (a) nothing in the Credit
Agreement, this Amendment, or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement,
and (b) the Lenders are relying on the assurances provided in this Section in
entering into this Amendment and maintaining credit outstanding to the
Borrowers.

Section 5.Acknowledgement of Liens.  The Borrowers and the Guarantors hereby
acknowledge, confirm and agree that the Administrative Agent has a valid,
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability) and perfected
first‑priority lien upon and security interest in the Collateral granted to the
Administrative Agent pursuant to the Loan Documents (subject only to Permitted
Liens), and nothing herein contained shall in any manner affect or impair the
priority of the Liens created and provided for thereby as to the Secured
Obligations which would be secured thereby prior to giving effect to this
Amendment. 

Section 6.Representations and Warranties of Borrowers and Guarantors.  To induce
the Administrative Agent, the Lenders, and the L/C Issuer to enter into this
Amendment, each Borrower and each Guarantor hereby represents and warrants to
the Administrative Agent, the Lenders and the L/C Issuer that, as of the date
hereof: (a) each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents is and remains true and correct on and
as of the date hereof, except to the extent the same specifically refers to an
earlier date, in which case it shall be true and correct as of such earlier
date, (b) no Default or Event of Default exists, or would result herefrom, and
(c) each Borrower and each Guarantor has the power and authority to execute,
deliver, and perform this Amendment and has taken all necessary action to
authorize their execution, delivery, and performance of this Amendment.





--------------------------------------------------------------------------------

 

Section 7.Miscellaneous.

(a)Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of each Borrower, the Administrative Agent, the Lenders, the
Swing Line Lender and the L/C Issuer, and their respective permitted successors
and assigns.  The terms and provisions of this Amendment are for the purpose of
defining the relative rights and obligations of each Borrower, the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer with
respect to the transactions contemplated hereby, and there shall be no third
party beneficiaries of any of the terms and provisions of this Amendment.

(b)Entire Agreement.  This Amendment constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter
hereof.  Except as specifically waived and amended hereby, all of the terms and
conditions set forth in the Credit Agreement shall stand and remain unchanged
and in full force and effect.

(c)Headings.  Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

(d)Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

(e)Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

(f)Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (e.g. “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Amendment.

(g)Incorporation of Credit Agreement.  The provisions contained in
Sections 10.14 (Governing Law, Jurisdiction, Etc.) and 10.15 (Waiver of Jury
Trial) of the Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety, except with reference to this
Amendment rather than the Credit Agreement.

﻿

﻿

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

﻿

﻿

 

﻿

“Borrowers”

﻿

 

﻿

The Tile Shop, LLC

﻿

 

﻿

By /s/ Kirk Geadelmann

﻿

Name: Kirk Geadelmann

﻿

Title: Chief Financial Officer

﻿

 

﻿

Tile Shop Lending, Inc.

﻿

 

﻿

By /s/ Kirk Geadelmann

﻿

Name: Kirk Geadelmann

﻿

Title: Chief Financial Officer

﻿

 

﻿

“Guarantors”

﻿

 

﻿

Tile Shop Holdings, Inc.

﻿

 

﻿

By /s/ Kirk Geadelmann

﻿

Name: Kirk Geadelmann

﻿

Title: Chief Financial Officer

﻿

 

﻿

The Tile Shop of Michigan, LLC

﻿

 

﻿

By /s/ Kirk Geadelmann

﻿

Name: Kirk Geadelmann

﻿

Title: Chief Financial Officer

﻿

﻿

﻿





[Signature Page to First Amendment To Credit Agreement]

 

--------------------------------------------------------------------------------

 



﻿

 

﻿

Fifth Third Bank, as Administrative Agent

﻿

 

﻿

By /s/ Nicholas Lachapelle

﻿

Name: Nicholas Lachapelle

﻿

Title: Vice President

﻿





[Signature Page to First Amendment To Credit Agreement]

 

--------------------------------------------------------------------------------

 



﻿

 

﻿

Fifth Third Bank, as a Lender, as L/C Issuer, and as Swing Line Lender

﻿

 

﻿

By /s/ Nicholas Lachapelle

﻿

Name: Nicholas Lachapelle

﻿

Title: Vice President

﻿

 

[Signature Page to First Amendment To Credit Agreement]

 

--------------------------------------------------------------------------------

 

﻿

 

﻿

Bank of America, N.A., as a Lender

﻿

 

﻿

By /s/ A. Quinn Richardson

﻿

Name: A. Quinn Richardson

﻿

Title: Senior Vice President





[Signature Page to First Amendment To Credit Agreement]

 

--------------------------------------------------------------------------------

 



﻿

 

﻿

The Huntington National Bank, as a Lender

﻿

 

﻿

By /s/ Chase E. Steyns

﻿

Name: Chase E. Steyns

﻿

Title: AVP – Sponsor Finance

﻿



[Signature Page to First Amendment To Credit Agreement]

 

--------------------------------------------------------------------------------